Citation Nr: 0708500	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  04-34 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
Type 2, due to herbicide exposure.

2.  Entitlement to service connection for peripheral 
neuropathy of bilateral upper and lower extremities, due to 
herbicide exposure. 

3.  Entitlement to service connection for diabetic 
retinopathy, due to herbicide exposure. 

4.  Entitlement to service connection for diabetic 
nephropathy, due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
September 1964.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision from the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO). 

In October 2004, the veteran withdrew a request for a hearing 
before a Veterans Law Judge.


FINDINGS OF FACT

1.  There is no competent evidence of record to confirm that 
the veteran had actual foreign or sea service.

2.  Diabetes mellitus was not manifested during the veteran's 
active service or for many years thereafter, nor is the 
condition otherwise related to any incident of his active 
duty, including alleged exposure to herbicides.

3.  Peripheral neuropathy of bilateral upper and lower 
extremities was not manifested during the veteran's active 
service or for many years thereafter, nor is the condition 
otherwise related to any incident of his active duty, 
including alleged exposure to herbicides.

4.  Diabetic retinopathy was not manifested during the 
veteran's active service or for many years thereafter, nor is 
the condition otherwise related to any incident of his active 
duty, including alleged exposure to herbicides.

5.  Diabetic nephropathy was not manifested during the 
veteran's active service or for many years thereafter, nor is 
the condition otherwise related to any incident of his active 
duty, including alleged exposure to herbicides.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
active service, nor may it be presumed to be incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 103, 1101, 1110, 
1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006). 

2.  Peripheral neuropathy of bilateral upper and lower 
extremities was not incurred in or aggravated by active 
service, nor may it be presumed to be incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 103, 1101, 1110, 
1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006). 

3.  Diabetic retinopathy was not incurred in or aggravated by 
active service, nor may it be presumed to be incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 103, 1101, 1110, 
1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006). 

4.  Diabetic nephropathy was not incurred in or aggravated by 
active service, nor may it be presumed to be incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 103, 1101, 1110, 
1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duties to Notify and Assist

VA is required to notify the veteran of any evidence that is 
necessary to substantiate his claim, as well as the evidence 
VA will attempt to obtain and which evidence he is 
responsible for providing.  VA is also required to ask the 
veteran to submit all relevant evidence he has in his 
possession.  Quartuccio v. Principi, 16 Vet. App. 183; 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The veteran was not provided with notice of the type of 
evidence necessary to establish the degree of severity or 
effective date for the service connection claims.  Despite 
the inadequate notice provided to the veteran concerning 
these elements, the Board finds no prejudice to him in 
proceeding with the issuance of a final decision.  As the 
Board concludes below that service connection is not 
warranted for the disabilities at issue, any question as to 
these elements is rendered moot.

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This was not 
accomplished in this case.  However, the notice requirements 
may be satisfied if any errors in the timing or content of 
such notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also Pelegrini, 
18 Vet. App. at 121.  Further, the veteran's claim was 
scrutinized under these standards during the appeal period.  
See 66 Fed. Reg. 45,629 (August 29, 2001); VA O.G.C. Prec. 
Op. No. 7-2003 (November 19, 2003). 

The Board concludes that the RO letter sent in June 2004 
adequately informed the veteran of the information and 
evidence needed to substantiate his claims for service 
connection; complied with VA's notification requirements; and 
set forth the laws and regulations applicable to his claims.  
In sum, the veteran was notified and aware of the evidence 
needed to substantiate his claims, and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  He was essentially told to submit evidence he had 
in his possession.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claims.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  The record reflects that the RO 
obtained, or the veteran submitted, the veteran's service 
medical records, and post-service medical records identified 
by the veteran.  

To date, the RO has not afforded the veteran a VA examination 
specifically to obtain an opinion concerning the etiology of 
the conditions at issue.  Such an opinion is "necessary" 
under 38 U.S.C.A. § 5103A(d) when:  (1) there is competent 
evidence that the veteran has a current disability (or 
persistent or recurrent symptoms of a disability), (2) there 
is evidence establishing that the veteran suffered an event, 
injury or disease in service or has a disease or symptoms of 
a disease within a specified presumptive period, (3) there is 
an indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  See 38 U.S.C.A. § 
5103A(c)(4).  In this particular case, however, there is no 
indication of inservice exposure to herbicides, or of the 
disabilities at issue, in service or within 20 years after 
service.  So the Board finds that an examination is not 
"necessary."  See generally Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003). 

Therefore, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision on these 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).



B.  Analysis

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).  Additionally, certain 
chronic disabilities, such as diabetes mellitus, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Under 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e), as 
to veteran's who served in Vietnam during the Vietnam era, 
certain diseases may be presumed to have resulted from 
exposure to certain herbicide agents such as Agent Orange.  
The term "" means the period beginning on February 28, 1961 
and ending on May 7, 1975 in the case of a veteran who served 
in the Republic of Vietnam during that period.  See 38 
U.S.C.A. § 101(29)(A);VAOPGCPREC 27-97.  The Board notes that 
diabetes mellitus, Type 2 is included in the list of diseases 
associated with exposure to certain herbicide agents.  See 38 
C.F.R. § 3.309(e).

The veteran contends that he served in Vietnam from May to 
October 1962, and therefore, is entitled to presumptive 
service connection for diabetes mellitus, Type 2, peripheral 
neuropathy, diabetic retinopathy, and diabetic nephropathy 
due to exposure to herbicides.  His DD Form 214,Certificate 
of Release or Discharge from Active Duty, noted that he did 
not have any foreign or sea service, and was not awarded any 
awards indicative of service in South East Asia.  A response 
received in May 2005 from United States Armed Services Center 
for Research of Unit Records (CRUR) (now renamed the United 
States Joint Services Records Research Center (JSRRC)) noted 
that there was no evidence in the veteran's file to 
substantiate any service in the Republic of Vietnam.  
Therefore, the Board finds that there is no persuasive 
evidence of record showing that the veteran was ever in 
Vietnam during his period of active service.

As noted above, the presumptive provisions of 38 C.F.R. §§ 
3.307 and 3.309 are specifically limited to those individuals 
who were actually physically present in the boundaries of the 
Republic of Vietnam at some point during service.  The record 
does not demonstrate that the veteran ever physically visited 
or had duty in the Republic of Vietnam.  Because the veteran 
does not meet the criteria of having "service in the Republic 
of Vietnam" for purposes of 38 C.F.R. § 3.307(a)(6)(iii), his 
service connection claim must fail on the basis of the 
presumptive regulations.

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  See 
Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994), 
reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).

As for establishing service connection on a direct basis, the 
Board notes that there is no medical evidence suggesting that 
the veteran's diabetes mellitus was manifested during his 
period of active duty service or for many years thereafter.  
The veteran's service medical records and a VA examination 
conducted in May 1984 are negative for any findings, 
complaints or treatment of diabetes mellitus, peripheral 
neuropathy, diabetic retinopathy, or diabetic nephropathy.  
There is no post-service medical evidence of diabetes 
mellitus, Type II (adult onset, non-insulin dependent 
diabetes - NIDDM) and it residuals until 1985, more than 20 
years after the veteran's discharge from active service in 
1964.  There is therefore no basis for granting service 
connection for diabetes mellitus and its associated 
conditions based on the one-year presumption law and 
regulation.  38 C.F.R. § 3.307, 3.309.  This period without 
treatment is evidence that there has not been a continuity of 
symptomatology.  See generally Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000) (holding that aggravation in service may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service).  There is also no 
medical evidence suggesting a nexus between diabetes and any 
incident of service.  38 C.F.R. § 3.303(d).  

In summary, there are no service records or other 
corroborative evidence to confirm that the veteran had actual 
duty or visitation in Vietnam.  That is, he was not present 
within the boundaries of the Republic of Vietnam during 
active service.  Diabetes mellitus was not manifested during 
service or for many years thereafter, nor is there competent 
evidence that links the veteran's diabetes and any residual 
disabilities therefrom to any incident of service, including 
alleged exposure to Agent Orange.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for a 
service connection for diabetes mellitus.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).




ORDER

Service connection for diabetes mellitus, Type 2 is denied.

Service connection for peripheral neuropathy of the bilateral 
upper and lower extremities is denied.

Service connection for diabetic retinopathy, Type 2 is 
denied.

Service connection for diabetic nephropathy, Type 2 is 
denied.



____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


